F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 6 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    CHARLES WILLIAM BOOKSTORE,

                Petitioner - Appellant,
                                                         No. 02-6014
    v.                                              D.C. No. 01-CV-302-R
                                                      (W.D. Oklahoma)
    MIKE ADDISON, Warden,

                Respondent - Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Charles William Bookstore, an Oklahoma state prisoner proceeding pro se,

filed a 28 U.S.C. § 2254 petition with the district court, raising seven issues and

requesting an evidentiary hearing, appointment of counsel and compulsion of

discovery. Adopting the recommendation of the magistrate judge, the district

court denied Mr. Bookstore’s petition on the merits and denied his requests for an

evidentiary hearing, discovery and appointment of counsel. Mr. Bookstore now

seeks a certificate of appealability (COA) to permit this court to review the merits

of his claims. He also seeks leave to proceed in forma pauperis (IFP). Because

he has failed to show that the district court’s reasoning was incorrect or even

debatable, see Slack v. McDaniel , 529 U.S. 473, 484 (2000), we deny a COA,

deny IFP status and dismiss the appeal.

      Mr. Bookstore entered an uncounseled guilty plea to the crime of

manufacturing methamphetamine and was sentenced to twenty years’

imprisonment. He did not file a direct appeal to the state court of appeals, and he

did not move timely to withdraw his guilty plea. Seven months later, he obtained

an attorney and filed a motion for post-conviction relief, which was denied by the

state trial and appellate courts. This pro se § 2254 petition followed.

      Mr. Bookstore requests a COA on six of the seven bases he argued to the

district court, namely, that (1) procedural bar was used improperly to deny some

of his claims, (2) he was not competent to waive counsel and plead guilty, (3) he


                                          -2-
did not knowingly, intelligently and voluntarily waive his right to counsel, (4) his

guilty plea was unknowing, unintelligent and involuntary, (5) a warrantless search

of his brother’s house and seizure of evidence violated his Fourth Amendment

rights, (6) he received ineffective assistance of counsel in his state

post-conviction proceedings. He has abandoned on appeal his charge that he was

coerced into signing a document. He challenges the district court’s orders

denying his requests for an evidentiary hearing and appointment of counsel, but

he does not appeal the order denying discovery.

      We have carefully reviewed Mr. Bookstore’s briefs and the record on

appeal. We deny issuance of a COA for substantially the same reasons underlying

the district court’s December 28, 2001 order of dismissal and the magistrate

judge’s October 2, 2001 report and recommendation. On his claims that

procedural bar should not have been invoked, Mr. Bookstore has not met his

burden to show that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Slack , 529 U.S. at 484. Likewise, Mr. Bookstore has not demonstrated

that “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong [on the merits].”    Id. Accordingly,




                                           -3-
Mr. Bookstore has not made a “substantial showing of the denial of a

constitutional right,” and is not entitled to a COA. 28 U.S.C. § 2253(c)(2).

         The district court correctly denied Mr. Bookstore’s motion for an

evidentiary hearing. The state court held a hearing on his post-conviction motion,

but Mr. Bookstore maintains that the evidence to support his claims was not

developed. Under these circumstances, a federal evidentiary hearing is prohibited

unless the petitioner shows that his claims rely on “a new rule of constitutional

law ...” or “a factual predicate that could not have been previously discovered

through the exercise of due diligence.” 28 U.S.C. § 2254(e)(2)(A).

Mr. Bookstore does not assert that his claims qualify for a hearing under either

§ 2254(e)(2)(A) exception. Consequently, he was not entitled to an evidentiary

hearing in federal court.   Romano v. Gibson , 278 F.3d 1145, 1150 (10th Cir.

2002).

         Finally, we affirm the decision not to appoint counsel in this habeas

proceeding. Mr. Bookstore’s claims are relatively straightforward and the law

governing them is settled. “The decision to appoint counsel is left to the sound

discretion of the district court, and we see no reason to disturb it in this appeal.”

Engberg. v. Wyo. , 265 F.3d 1109, 1121 (10th Cir. 2001) (citation omitted),      cert.

denied , 122 S. Ct. 1570 (2002).




                                           -4-
      The applications for issuance of a COA and IFP status are denied.

Appellant is reminded that the full $105.00 filing fee for this appeal is due to the

Clerk of the District Court. Appeal DISMISSED. The mandate shall issue

forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -5-